       Case 3:20-cv-01088-SB      Document 38   Filed 03/08/21   Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



ESTATE OF JUDITH JOY JONES,                  Case No. 3:20-cv-1088-SB
through its Personal Representative Angela
Brown, THE ESTATE OF CHRISTINA               ORDER
BROADBENT, through its Personal
Representative Matthew Broadbent, THE
ESTATE OF GLORIA CLARK, through
its Personal Representative Leigh Ann
Byrne, THE ESTATE OF LORRAINE
CONLEY, through its Personal
Representative Cliff Conley, THE ESTATE
OF KEVIN FORTUNE, through its
Personal Representative Greg Fortune, and
THE ESTATE OF ALAN KUZENS,
through its Personal Representative Zach
Kuzens,

             Plaintiffs,

      v.

ST. JUDE OPERATING COMPANY,
LLC, d/b/a Healthcare at Foster Creek,
and BENICIA SENIOR LIVING, LLC,

             Defendants.




PAGE 1 – ORDER
          Case 3:20-cv-01088-SB        Document 38       Filed 03/08/21    Page 2 of 3




IMMERGUT, District Judge.

       On October 14, 2020, Magistrate Judge Stacie F. Beckerman issued her original Findings

& Recommendation (“F&R”) in this case, ECF 15, recommending that this Court grant

Plaintiffs’ Motion to Remand to State Court, ECF 6. Defendants filed Objections to the F&R and

notices of supplemental authority, raising new arguments before this Court not previously

considered by the Magistrate Judge. See ECF 20; ECF 24. Plaintiffs also filed responses to

Defendants’ new arguments. See ECF 22; ECF 28. After reviewing the briefs, this Court

recommitted the matter to Judge Beckerman for further consideration in light of the parties’ new

arguments and supplemental briefing. ECF 31.

       On February 16, 2021, Judge Beckerman issued an Amended F&R, ECF 36, withdrawing

and replacing the original F&R. The Amended F&R recommends granting Plaintiffs’ Motion to

Remand to State Court, ECF 6, and denying as moot Defendants’ Motion to Dismiss, ECF 5. No

party filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.
PAGE 2 – ORDER
         Case 3:20-cv-01088-SB       Document 38     Filed 03/08/21    Page 3 of 3




       No party having filed objections, this Court has reviewed the Amended F&R and accepts

Judge Beckerman’s conclusions. The Amended F&R, ECF 36, is adopted in full. Plaintiffs’

Motion to Remand to State Court, ECF 6, is GRANTED, and Defendants’ Motion to Dismiss,

ECF 5, is DENIED AS MOOT.



       IT IS SO ORDERED.

       DATED this 8th day of March, 2021.


                                                 /s/ Karin J. Immergut
                                                 Karin J. Immergut
                                                 United States District Judge




PAGE 3 – ORDER
